Name: Council Regulation (EEC) No 3697/88 of 24 November 1988 applying the full amount of the premium for maintaining suckler cows in Spain
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe
 Date Published: nan

 No L 325/ 129 . 11 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3697/88 of 24 November 1988 applying the full amount of the premium for maintaining suckler cows in Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, in accordance with Article 102 of the Act of Accession , Article 79 is to apply, as regards Spain , to the premium for maintaining suckler cows ; Whereas, owing to changes since accession in the intervention mechanisms for beef and veal and accordingly to ' the application, from 6 April 1987, of the common prices in that sector in Spain, the full amount of the abovementioned premium should also be applied in that Member State from that date, HAS ADOPTED THIS REGULATION : Article 1 From 6 April 1987 to 31 December 1988 , the amount of the premium for maintaining suckler cows applicable in Spain shall be 25 ECU per suckler cow held by the producer on the day on which the application is submitted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1988 . For the Council The President V. KEDIKOGLOU (') OJ No C 254, 30 . 9 . 1988 , p. 5 . (2) Opinion delivered on 18 November 1988 (not yet published in the Official Journal).